          Case 3:20-cv-00133-JCH Document 28 Filed 03/04/20 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 __________________________________
 JAKUB MADEJ
                                                  CIVIL ACTION No. 3:20-cv-00133-JCH
        Plaintiff,

 v.

 YALE UNIVERSITY, MARVIN CHUN,
 MARK SCHENKER, PETER SALOVEY,
 JESSIE ROYCE HILL             MARCH 4, 2020

       Defendants.
 __________________________________


            MOTION FOR EX PARTE TEMPORARY RESTRAINING ORDER
                   WITH AN ATTACHED LEGAL ARGUMENT


       Plaintiff Jakub Madej respectfully moves this Court for an ex parte temporary restraining

order enjoining the defendant Yale University from denying Plaintiff a prescription for critically

important medication he repeatedly requested but never received because of Defendants’ mistake

which they failed to acknowledged, address, or remediate.

       Plaintiff urges this Honorable Court to take an immediate decision on this motion. Plaintiff

attaches an affidavit to demonstrate the grounds for this order.

       Plaintiff requests this order before this Court can consider his application for preliminary

injunction filed on February 23-24, 2020. The presently scheduled date is March 17.

       This action concerns a senior undergraduate student who was involuntarily withdrawn from

Yale College. While at Yale, Plaintiff regularly received medication for depression and attention

deficit disorder. The latter is a Schedule II controlled substance that is ordinarily issued only by a

psychiatrist who a patient sees regularly. Both medications must be taken daily to maintain their
          Case 3:20-cv-00133-JCH Document 28 Filed 03/04/20 Page 2 of 5



therapeutic effect and avoid adverse reactions. Plaintiff’s only psychiatrist in the United States was

employed at Yale Health.

       On January 31, 2020, Plaintiff asked for a new prescription during his last in-person

appointment with a therapist at Yale Health. Plaintiff always received two prescriptions at the same

time. Plaintiff learned at the Pharmacy that this time Defendants issued one prescription with no

prior notice or explanation. Defendants failed to respond to Plaintiff’s multiple requests to reissue

the forgotten prescription, or to otherwise address this anomalous decision. Defendants only

responded weeks later stating they “are unable to provide further services”, stating Plaintiff is no

longer eligible.

       Plaintiff has enough supply of this medication for three more days and must receive a new

prescription to continue his regular treatment and avoid potentially serious side effects.

       Plaintiff advised Defendants’ Counsel of this application by telephone on March 3, 2020,

and by email on March 4, 2020. Plaintiff was unable to resolve this matter amicably with Counsel.

       Plaintiff filed an ex parte motion because any delay will result in immediate irreparable

harm to Plaintiff but will have no material impact on Defendants. The relief Plaintiff requests is

minimal, and further legal arguments would serve little purpose. Plaintiff merely requests to enjoin

Defendants from denying a prescription, not to order Defendants to issue one. The latter decision

should naturally be left to medical professionals.

LEGAL ARGUMENT or “GHOSTED BY YALE HEALTH”

       Temporary restraining order is appropriate because Plaintiff is likely to suffer serious and

unpredictable adverse reaction if he suddenly discontinues his medication. FDA expressly advises

that “patients who have been prescribed a methylphenidate product should not stop taking it




                                                                                                    2
           Case 3:20-cv-00133-JCH Document 28 Filed 03/04/20 Page 3 of 5



without first talking to their health care professionals 1”, while NIH’s health information website

(medlineplus.gov) states that “symptoms may worsen when treatment [with this particular drug]

is stopped” 2. The same medication benefits patients, including Plaintiff, “with the disorder [ADD]

by increasing focus, reducing impulsivity, and improving overall social functioning” 3. Sudden

discontinuation would hamper Plaintiff’s ability to continue pursuing this case in any meaningful

way, including preparation, legal research, or appearance at scheduled hearing.

        There is no list of all potential consequences that sudden discontinuation may trigger.

Plaintiff merely requested a prescription for one month that he would, as he always did, pay

himself. Receiving this prescription will enable Plaintiff to perform necessary research before the

preliminary injunction hearing and prepare to establish a new medical relationship if necessary.

         Plaintiff has already suffered significant stress and frustration because he alone bore all

consequences that resulted after Defendants failed to (1) issue a prescription Plaintiff was legally

and medically entitled to, (2) address their decision or otherwise acknowledge the situation, (3)

respond in any meaningful way to Plaintiff’s bona fide attempts to resolve the problem amicably.

Plaintiff never considered asking the Honorable Court to intervene in such a trivial matter because

he never conceived that a Yale-affiliated clinic “providing quality treatment” could (1) “forget” to

issue a prescription to a regular patient, (2) fail to acknowledge anything has ever happened, (3)

never offer any explanation whenever confronted, and (4) decide not remediate the error by issuing

the prescription. All abovementioned actions are organizational and administrative failures — no

medical judgment was involved in any of them. What’s even more concerning, is that the same



1
  https://www.fda.gov/drugs/drug-safety-and-availability/fda-drug-safety-communication-fda-warns-rare-risk-
long-lasting-erections-males-taking
2
  https://medlineplus.gov/druginfo/meds/a682188.html
3
  https://www.fda.gov/drugs/drug-safety-and-availability/fda-drug-safety-communication-fda-warns-rare-risk-
long-lasting-erections-males-taking

                                                                                                              3
          Case 3:20-cv-00133-JCH Document 28 Filed 03/04/20 Page 4 of 5



institution is the only mental health clinic where undergraduate students can seek help. This

unsettling realization only furthers Plaintiff’s hopelessness and prevents him from effectively

pursuing his case.

       Temporary restraining order is appropriate because Plaintiff has taken all necessary steps

he could to show that he is likely to succeed on the merits, given that (1) he has no legal

background, (2) continues to suffer consequences of Defendants’ actions, and (3) Defendants alone

are in control of documents and people with knowledge

       Plaintiff filed an application for preliminary injunction and supporting documents,

including affidavits from himself and other people with knowledge, and exhibits pertinent to this

matter, including email and official communication. At this point Plaintiff reiterates all arguments

he made in his motion for preliminary injunction filed with the Court on February 23, 2020.

       The balance of hardships tips in Plaintiff’s favor because Plaintiff alone will suffer

consequences of suddenly discontinuing his medication, which may be serious and unpredictable.

Defendants would bear marginal, if any, costs as issuing one prescription is a routine action that

takes little time and incurs no cost to the issuer. Defendants were contractually obligated to issue

a prescription because at the time Plaintiff was eligible for student coverage by Defendants’ own

admission. Even if Defendant became ineligible, he never received any notice, formal or informal,

explaining that he is no longer eligible or what that specifically means.

       The temporary restraining order sought serves the public interest because it enforces an

elementary right all individuals in Plaintiff’s situation should be afforded without having to ask

the Honorable Court to step in. Granting this order would set a powerful example for the Yale

community, where virtually all undergraduate students are powerless when faced with




                                                                                                  4
          Case 3:20-cv-00133-JCH Document 28 Filed 03/04/20 Page 5 of 5



incompetent and irresponsible actions like this one from medical professionals whose very role is

to protect them.

       Plaintiff requests the Court waive the injunction bond because granting this order is

unlikely to incur any costs on Defendants and because Defendants were contractually obligated

and explicitly promised to perform the action sought at no cost when Plaintiff requested it. Plaintiff

is committed to resolving any disputes that may arise at a later time.



                                                              Respectfully submitted,

                                                              /s/ Jakub Madej

                                                              Plaintiff
                                                              535 Fifth Avenue, 16th Floor
                                                              New York, NY 10017
                                                              Email: j.madej@lawsheet.com
                                                              Telephone: (646) 776-0066
                                                              Fax: (203) 902-0070




                                                                                                    5
